PER CURIAM.
We affirm the Order of Revocation of Community Control and the Amended Order of Judgment and Sentence.1 However, because the Amended Order of Judgment and Sentence erroneously reflects that Appellant pled no contest to the community control violations, when in fact he pled not guilty and was found guilty fol*1108lowing an evidentiary hearing, we remand for the entry of a corrected amended order of judgment and sentence reflecting that Appellant pled not guilty to and was found guilty of violating community control. See Enno v. State, 59 So.3d 149, 149-50 (Fla. 1st DCA 2011) (affirming the judgment, order of revocation of community control, and sentences for violation of community control; noting that the judgment and the revocation order erroneously reflected that the appellant had admitted to the violations and pled nolo contendere; and remanding for the entry of a corrected judgment and a corrected revocation order reflecting that the appellant was tried and found guilty of violating community control).
AFFIRMED and REMANDED with directions.
LEWIS, C.J., RAY and KELSEY, JJ., concur.

. The appeal was filed pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).